Citation Nr: 1618020	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and depressive disorder not otherwise specified [hereinafter referred to as "PTSD"].  

2.  Entitlement to an initial rating in excess of 70 percent prior to October 1, 2009, for PTSD.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active air service from September 1989 to August 1990.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Following a February 2015 Board remand, and specifically in a December 2015 rating decision, the RO granted a 100 percent rating for the Veteran's PTSD, effective October 1, 2009.  As the 100 percent rating was not granted for the entire period on appeal, it does not constitute a complete grant of the benefit sought on appeal.  Thus, the Board has limited its consideration of the issue pertaining to this disorder as is stipulated on the cover page of this decision/remand.  

This case has now been returned to the Board for further appellate action.  As will be discussed in further detail in the following decision/remand, the Board is granting in full the issue of entitlement to an initial rating in excess of 70 percent prior to October 1, 2009, for PTSD.  The claim for service connection for a low back disability, to include as secondary to the service-connected PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD more nearly approximates total occupational and social impairment.  

CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
A 100 percent rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that she should have a higher rating for her PTSD because her level of impairment is worse than contemplated by the currently assigned rating.  At a January 2009 VA examination, the Veteran reported that she experienced daily, severe anxiety that was evidenced by severe panic several times per day.  She reported that she experienced restlessness, irritability, and muscle tension.  She described sleep disturbances in that she was up several times per night and would need to nap several hours during the day as a result.  She had difficulty concentrating and sometimes forgot what she was doing.  She felt on edge, experienced racing thoughts, and had bad day dreams.  She reported that she feared loss of control, dying, and worried that something terrible would happen.  She explained that she experienced physical symptoms of anxiety, such as racing heart, chest pains, numbness in her extremities, upset stomach, constipation/diarrhea, sweating, hot flashes, and cold chills.  She reported that she feared passing out due to anxiety and she feared isolation and that she had no desire to have sexual relationships with men as a result of her in-service sexual trauma.  She also reported symptoms of depression, guilt, frustration, recurrent recollections of her traumatic event and of her attacker, feelings of detachment and estrangement from others, loss of interest, hopelessness, indecision, loss of motivation, loss of self-image, suicidal ideations, avoidance, and feelings of worthlessness.  The examiner noted that, while the Veteran experienced occasional suicidal thoughts, she had not made any suicidal attempts or gestures.  

The Veteran reported that she sought mental health treatment, that she was maintained on psychotropic medication, and that she had last worked full-time the prior fall in a sandwich shop, but had not worked since that time.  She reported that she had been married and divorced three times and had lost boyfriends as a result of having little to no ability to enjoy sex.  She reported that, as a result of her inability to engage in intimate relationships with men, she had stopped dating altogether approximately five years prior.  She reported that she remained close to her mother, but that she had no close friends, avoided most social events, could not stand to be in closed places, and could not stand to have anyone come toward her quickly.  She explained that she did attend church, but that she sat in the back and did not socialize.  She explained that she enjoyed stretching exercises and found that they helped with anxiety.  She reported that she read, wrote, occasionally sang karaoke, and sometimes went dancing with her neighbor's girlfriend.  

Upon mental status examination, the Veteran was noted to be oriented to person, time, place, and purpose.  She maintained good eye contact, and her interaction with the examiner was candid and cooperative.  Her speech was noted to be well modulated and non-pressured.  Her thoughts were logical and linear and the content of her speech was appropriate and well-connected to the topic of discussion.  She did not experience delusions or hallucinations.  She did not exhibit any inappropriate behavior, but did admit to suicidal thoughts.  She did not experience homicidal ideations.  Her personal hygiene was good, but her socialization was noted to be poor.  The Veteran's long-term memory was good.  Obsessions, compulsions, and rituals were absent on description.  Her affect was restricted, her panic symptoms were pronounced, and neurovegetative symptoms of depression were present with disturbed sleep and anhedonia.  Her anxiety was prominent.  Her impulse control was fair.  Her mental health symptoms were noted to have a moderate effect on her motivation and mood.  Her insight and judgment were good.  She started to choke up during the examination and was noted to experience hypersensitivity.  It was noted that the Veteran always carried a weapon as a survival tactic.  The examiner noted that the Veteran was of superior intelligence.  

The examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS).  The examiner noted that, as a result of her disability, the Veteran was unable to work alone with men, interact appropriately with family or friends, form close relationships, or enjoy recreational activities.  The examiner also noted that the Veteran's prognosis was poor.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 55 and noted that her symptoms were moderate to serious in severity.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining an evaluation.

Further review of the record shows that the Veteran has sought mental health treatment at the VA Medical Center since at least 2008.  Those treatment notes show that the Veteran regularly reported symptoms of severe anxiety, sleep disturbances, recurrent recollections, anhedonia, lack of interest, decreased motivation, inability to maintain effective relationships, irritability, angry outbursts, depression, inability to engage in intimate relationships with men, and severe mood swings.  She has generally been noted to present with a tense and/or tearful affect, anxiety, mood swings, panic attacks, obsessions, suicidal ideation, limited judgement and insight due to fear of men, occasional childlike behavior, activated hyperarousal, and limited eye contact.  It has also been noted that she has been maintained on psychotropic medication.  

In a December 2009 statement, the Veteran reported that she was last employed by a sandwich shop, but that she was fired from that position in February 2009 as a result of not being able to work her scheduled hours because of anxiety attacks related to her PTSD.  She reported that she had volunteered a few hours a week, but that she had not worked regularly since being fired in February 2009.  
Further review of the record shows that the Veteran did not work a consistent full-time schedule at any job for several years prior to the filing her claim of entitlement to service connection for PTSD in 2008.  In fact, she regularly left paying jobs as a result of her inability to work her scheduled shifts due to her anxiety.  

Based on this evidence, the Board finds that the Veteran is entitled to an initial 100 percent rating for PTSD for the entire period on appeal.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment for the entire period on appeal.  At her January 2009 VA examination, the Veteran reported significant symptoms of anxiety and depression.  She clearly showed that she was unable to maintain effective social or occupational relationships.  She did not have any friends and had little interaction with people other than immediate family members, was unable to engage in intimate relationships with men, and experienced significant symptoms of anxiety when she found herself in social and occupational situations involving men.  Further, the record shows that the Veteran has been unable to consistently maintain full-time employment as a result of her significant anxiety.  She had suicidal thoughts and significant isolation-and even had physical manifestations of her anxiety, to include chest pain, numbness in her extremities, sweating, constipation/diarrhea, and upset stomach.  The examiner noted that the Veteran had pronounced anhedonia and that she had impairment in her motivation and mood.  Further, the Veteran's prognosis was noted to be poor despite the fact that she received mental health treatment and was maintained on psychotropic medication.  

The Board acknowledges that the January 2009 VA examiner assigned a GAF of 55, indicative of moderate symptoms.  However, the Board finds that the GAF assigned is not consistent with either the subjective complaints or the objective findings at that VA examination.  Therefore, the Board finds the GAF to be of little probative value.  Also, the Veteran's various complaints at her VA examination are further corroborated by both her VA Medical Center mental health treatment notes and the various employment questionnaires of record.  Accordingly, the Board finds that the Veteran's symptoms more nearly approximate total occupational and social impairment for the entire period on appeal and that an initial rating of 100 percent is warranted for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for this evaluation are not manifested.  Moreover, as the Veteran has been granted a total disability rating for her PTSD from the effective date of service connection, consideration of an extra-schedular rating is not warranted.  

ORDER

Entitlement to an initial rating of 100 percent for PTSD for the entirety of the appeal period is granted.  

REMAND

Regrettably, the Board finds that additional development is required before the remaining service connection claim on appeal is decided.  The Veteran asserts that she has a low back disability as a result of her active service.  Specifically, she has reported that in early 1990 she was working in the warehouse alone, at which time she was pulled from a ladder by a male superior and sexually assaulted.  When pulled from the ladder, the Veteran reportedly slammed her tailbone and lower back onto a concrete floor.  She asserts that shortly after the incident, she was separated from active service.  
STRs are silent for treatment for, or complaints of, back pain while the Veteran was in active service.  However, at her August 1990 separation examination, the Veteran did report a history or recent back pain.  

Post-service medical evidence of record indicates that the Veteran has reported back pain during the course of treatment for various disabilities at both the VA Medical Center and from private treatment providers.  She has been diagnosed with back sprain, lumbar spondylosis, and L5-S1 disc herniation.  Various treatment notes of record show that she has consistently described back pain in conjunction with her treatment for her service-connected PTSD.  It is indicated in the mental health treatment notes of record that her significant anxiety and associated muscle tension make her back pain more pronounced.  

At the direction of the February 2015 Board remand, the Veteran was afforded a VA examination in April 2015 to determine the nature and etiology of any currently present low back disability.  At that time, the examiner completed a thorough review of the record and opined that it was less likely as not that the Veteran's spondylosis of the lumbar spine was due to or caused by her active service.  In this regard, the examiner noted that, while the Veteran self-reported back pain at the time of her August 1990 separation examination, there was no evidence of a chronic or ongoing condition resulting from the reported back pain.  Further, the examiner noted that the Veteran's current lumbar spondylosis was a new condition, first noted in 2009, and that it was due to inevitable aging changes.  An opinion as to whether the Veteran's back disability was caused or chronically worsened by her service-connected PTSD was not provided.  

As the April 2015 VA opinion is incomplete, it is not adequate for adjudication purposes.  In this regard, the Board notes that the examiner found that there was no evidence of an ongoing back disability resulting from her reported pain during service.  However, the examiner does not appear to have considered the Veteran's reports of experiencing back pain since the initial injury at the time of her sexual assault during active service.  Further, the examiner found that her current disability was related to the inevitable changes resulting from aging, but did not provide a rationale for that conclusion.  Further, while it has been indicated from the record that the Veteran's low back pain was worsened by the anxiety and tension stemming from her service-connected PTSD, there was no opinion regarding secondary service connection provided.  As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.  

Accordingly, the Board finds that the development conducted does not adequately comply with the directives of the February 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran should be afforded a VA examination to determine the nature and etiology of her low back disability, to include whether it was caused or aggravated by a service-connected disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  The Board also notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with notice as to the claim for service connection for a low back disability, as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of her low back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether there is a 50 percent or better probability that the Veteran's low back disability is etiologically related to her active service, to include specifically the traumatic injury reported to have occurred at the time of her sexual assault during active service.  The examiner should presume that the Veteran is a reliable historian as to her description of the traumatic injury in service and her reports of unremitting symptoms since service.  The examiner should comment on the Veteran's report of recent back pain at the time of her separation examination.  

The examiner should also opine as to whether there is a 50 percent or better probability that the Veteran's low back disability was caused or aggravated by service-connected PTSD, to include the muscle tension resulting from significant anxiety.  The examiner should comment on the documentation in the record indicating that the Veteran's PTSD may make her back disability worse.  A rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and any medical opinions provided comport with this remand.  Undertake any other development found to be warranted.

5.  Then, readjudicate the issue of entitlement to service connection for a low back disability, to include as secondary to the service-connected PTSD, panic disorder with agoraphobia, and depressive disorder not otherwise specified.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  She is also advised that he has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


